DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive. 
On pages 1-3, Applicant argues that,
“At a minimum, none of Greenwood, Kim, or Yokota, taken either individually or in combination, teaches or suggests the following recitations of independent claims 1, 6, 9, and 10:

altering a viewing angle of the presentation device to match the viewing angle of the two or more sensors when the viewing angle of each of the two or more sensors is adjusted, so that a distance estimation of the object in relation to the vehicle may be observed by the user based on a display of the object on the presentation device.1

The Office indicates that neither Greenwood nor Yokota discloses this claim element and instead, cites Kim. The Office states that Kim discloses maintaining a viewing angel of a sensor to be the same as a viewing angle of a presentation device so that a distance estimation of an object in relation to a vehicle may be determined based on display of the object on the presentation device, (citing Kim at paras [0095], [0105], [0115], and [0116] and Figs. 6-7).
Applicant, however, respectfully disagrees. Applicant submits that Kim does not teach or suggest altering a viewing of the presentation device to match that of the sensors. Instead, Kim discloses the opposite. Kim discloses altering the viewing angle of the sensor to match the presentation device and not the other way around. Specifically, Kim states at para. [0095]:

According to one aspect of the invention, the motion sickness reduction device 600 is adapted to set and/or maintain an effective viewing angle 118 of the camera and lens combination 602, 604 that is substantially equal to an effective viewing angle 120 subtended by the display device 110 as viewed by the occupant 104.



Using this distance, and a known size of display screen 110, processor device 608 ascertains an effective viewing angle 120. In one embodiment of the invention, processor 608 thereafter sends a signal to zoom lens device 604 so as to control an adjustment of effective viewing angle 118. According to one embodiment of the invention, this adjustment of viewing angle 118 serves to set viewing angle 118 substantially equal to viewing angle 120.

Kim, at para. [0115],
…
Inapposite to Kim, the claimed invention is directed to altering the view angle of the display to match that of the sensors. Each of the independent claims specifically recite “altering a viewing angle of the presentation device to match the viewing angle of the two or more sensors.”
Applicant respectfully submits that one skilled in the art, viewing Kim, would not be led to altering the viewing angle of the display to meet that of the sensors. The claimed invention is concerned with detecting and tracking an object outside of the vehicle with the sensors. This is performed by using adjusted view angles of the sensors in order to track the object. The viewing angle of the display is altered so as to match that of the sensors to maintain proper view for distance interpretation and not in the opposite manner. In other words, in the claimed invention, the viewing angle of the sensors is important and dictates the viewing angle of the display.
What Kim teaches is quite opposite and would not lead one skilled in the art to the claimed invention. The claimed invention would not work with altering the viewing angle of the sensors to match the display, as the claimed system would likely lose tracking ability of the object with a narrower viewing angle. Kim nowhere teaches or suggests altering the viewing angle of the display to meet that of the sensors, as presumably this would not meet Kim’s goal of reducing motion sickness of the user. One skilled in the art would not find teachings or suggests for matching the viewing angle of the display to match the sensors, as presumably, Kim performs the opposite procedure for the specific purpose of reducing motion sickness.
Applicant respectfully submits that none of the other cited references teaches or suggests this aspect of the claimed invention. In light of the above, Applicant respectfully 

In response, Examiner respectfully disagrees and submits that, at least in [0096], Kim clearly teaches altering a viewing angle of the presentation device (to match the viewing angle of the sensors when the viewing angle of each of the sensors is adjusted) by the statement of “an effective viewing angle is set by adjusting a size of an image on a display screen, as by cropping, stretching, or shrinking the image.”
As such, Applicant’s arguments are not persuasive.
Further, Examiner’s note on page 1 that “[s]upport for this claim element is provided at least at para. [0046] of the Specification, which states: [0046] “By maintaining the same viewing angle of the sensor 120-2 and the presentational device, distance estimation of the object 200 in relation to the own vehicle 100 is facilitated for the driver.”
In response, Examiner respectfully disagrees and submits that the statement of “maintaining the same viewing angle of the sensor 120-2 and the presentational device, distance estimation of the object 200 in relation to the own vehicle 100 is facilitated for the driver” does not support “altering a viewing angle of the presentation device” because maintaining the same viewing angle of the sensor 120-2 and the presentational device could possibly mean altering only the viewing angle of the sensor while keeping the viewing angle of the presentation device at a constant value.
[i]n other embodiments, the coverage area of the left presentational device 320-2/left side sensor 120-2 may be adjusted by adjustment of the viewing angle of the left presentational device 320-2/left side sensor 120-2. Typically, a wider viewing angle may be applied.” However, this statement does not indicate that the adjustment of the viewing angle of the presentation is to match the viewing angle of the sensors, but only to adjust the coverage area of the presentation device and the sensors.
As such, Applicant’s arguments are not persuasive.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing the specification of current application (paragraphs [0076]-[0080] and Fig. 5), Examiner finds that the control unit is described as a computer system having various components: a receiving circuit for receiving signals from sensors, a processor, e.g. a microprocessor or CPU, a memory, and signal transmitter to transmit signals to presentation device.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “altering a viewing angle of the presentation device to match the viewing angle of the two or more sensors when the viewing angle of each of the two or more sensors is adjusted,” which is a feature not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6, 9, and 10 are rejected for the same reason as discussed in claim 1 above.
Claims 2-4 and 7 depends on claim 1 and 6 respectively thus inheriting the rejected feature.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al. (US 2008/0231701 A1 – hereinafter Greenwood), Kim (US 2009/0179987 A1 – hereinafter Kim), and Yokota et al. (US 2017/0098132 A1 – hereinafter Yokota).
	Regarding claim 1, Greenwood discloses a method in a vehicle for detecting and tracking an object, wherein the method comprises: detecting, by at least one sensor of a set of two or more sensors ([0047] – there are at least two image sensors, e.g. two cameras 6 and 7, pointable towards the object), a presence of an object situated outside a view of a presentation device that is intended to display objects situated outside a driver’s direct field of vision ([0039] – a camera detects a presence of an object via a trigger signal); capturing images of the object using the set of two or more sensors ([0047] – using at least two image sensors, e.g. two cameras 6 and 7, to capture images of a moving object); creating an image of the object based on the images captured from the two or more sensors ([0048]-[0049] – creating an image of the object so that the object can be highlighted on a display); recognizing the object using an image recognition program based on the created image ([0047] –via an image recognition algorithm); and outputting a representation of the detected object to said presentation device ([0049] – a representation of the detected and tracked object is outputted to the display highlighted); and adjusting the two or more sensors, based on said detection, to thereby track the detected object with the two or ([0047]-[0048] – following the detection, the camera is adjusted to track the detected object to keep the object within the field of view).
	However, Greenwood does not disclose creating a three dimensional image of the object based on the images captured from the two or more sensors: recognizing the object using an image recognition program based on the three dimensional image; categorizing the object as either an animate or inanimate object; altering a viewing angle of the presentation device to match the viewing angle of the two or more sensors when the viewing angle of each of the two or more sensors is adjusted, so that a distance estimation of the object in relation to the vehicle may be determined based on display of the object on the presentation device.
	Kim discloses altering a viewing angle of a presentation device to match the viewing angle of the two or more sensors ([0095]-[0096]; [0105] – by adjusting a size of an image on a display screen, as by cropping, stretching, or shrinking the image), so that a distance estimation of an object in relation to a vehicle may be determined based on display of the object on the presentation device ([0115]-[0116]; Figs. 6-7).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kim into the method taught by Greenwood to maintain a viewing angle of each of the sensors to reduce motion sickness when the viewing angle of each of the sensors is adjusted to track an object (Kim: [0095]; [0105]).

	Yokota discloses creating a three dimensional image of the object based on the images captured from two or more sensors ([0007] – creating three dimensional image of objects based on images captured from two image sensors as shown in Fig. 2); recognizing the object using an image recognition program based on the three dimensional image ([0104]; [0121] – recognizing objects); categorizing the object as either an animate or inanimate object ([0104]; [0110]-[0121] – recognizing objects as stationary or moving).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Yokota into the method taught by Greenwood and Kim to help the user recognize the object more easily in 3D world.
Regarding claim 2, Greenwood also discloses the adjustment of the two or more sensors comprises turning the two or more sensors ([0048] - panning).
Regarding claim 3, Greenwood also discloses the adjustment of the two or more sensors comprises widening the viewing angle of the two or more sensors ([0048] - zooming).
Regarding claim 4, Kim also discloses determining the location of the detected object in relation to the vehicle ([0107]-[0108]); and outputting information indicating the determined location of the detected object for the driver ([0107]-[0108]).

Claim 6 is rejected for the same reason as discussed in claim 1 above in view of Greenwood also disclosing a control unit in a vehicle for detecting and tracking an object, wherein the vehicle comprises a set of two or more sensors (Fig. 1), and wherein the control unit is configured to perform the recited steps (Fig. 1).
Claim 7 is rejected for the same reason as discussed in claim 4 above.
	Claim 9 is rejected for the same reason as discussed in claim 1 above in view of Greenwood also disclosing a computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product for detecting and tracking an object relative to a vehicle, said computer program product comprising computer instructions to cause one or more computer processors to perform the recited operations (Fig. 1).
	Claim 10 is rejected for the same reason as discussed in claim 1 above.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG Q DANG/Primary Examiner, Art Unit 2484